DETAILED ACTION
This Office Action is in response to the Amendment for Reconsideration after Non-Final rejection filed 04/09/2020. Claims 1-9 and 11-20 are acknowledge as pending in this application with claim 10 is canceled, claims 1 and 20 are amended and claims 14-19 are previously withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed on 04/09/2021 have raised new Rejection 112b (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites the limitation "two suspension connectors" in line 2.  It is unclear whether this limitation is the same, different from, or in addition to “a suspension connector” in claim 1, line 4. For the purpose of examination, the Examiner consider that the suspension connectors in claim 1, line 4 is one of the two suspension connectors and suggest to amend this limitation in claim 1, line 4 to ---one or more suspension connectors---, and claim 3, line 2 ---two suspension connectors of the one or more suspension connectors---. (Applicant’s specification, Para [0044] “The treadmill 100 includes a flexible deck 104, one or more suspension connectors 204, and one or more intermediate supports 206. The flexible deck 104, the one or more suspension connectors 204, and the one or more intermediate supports 206 may be similar to like-numbered components described above.”)
Claim 5 recites the limitation "a plurality of intermediate supports" in lines 1-2. It is unclear whether this limitation is the same, different from, or in addition to “an intermediate support” in claim 2, line 1. For the purpose of examination, the Examiner consider the intermediate supports in claim 2, line 1 is one of the plurality of intermediate supports in claim 5, lines 1-2 and suggest to amend this limitation in claim 2, line 1 to ---one or more intermediate supports---, and in claim 5, lines 1-2 ---the one or more intermediate supports--- (Applicant’s specification, Para [0044] “The treadmill 100 includes a flexible deck 104, one or more suspension connectors 204, and one or more intermediate supports 206. The flexible deck 104, the one or more suspension connectors 204, and the one or more intermediate supports 206 may be similar to like-numbered components described above.”) 
Claim 5 recites the limitation "at least one of the plurality of intermediate supports" in line 2. It is unclear whether this limitation is the same, different from, or in addition to “an intermediate support” in claim 2, line 1. For the purpose of examination, the Examiner consider the intermediate supports in claim 2, line 1 is one of the plurality of intermediate supports in claim 5, line 2 and suggest to amend this limitation in claim 2, line 1 to ---one or more intermediate supports---, and in claim 5, line 2 ---at least one of the one or more intermediate supports--- (Applicant’s specification, Para [0044] “The treadmill 100 includes a flexible deck 104, one or more suspension connectors 204, and one or more intermediate supports 206. The flexible deck 104, the one or more suspension connectors 204, and the one or more intermediate supports 206 may be similar to like-numbered components described above.”)
Claim 6 recites the limitation "a plurality of intermediate supports" in lines 1-2. It is unclear whether this limitation is the same, different from, or in addition to “an intermediate support” in claim 2, line 1. For the purpose of examination, the Examiner consider the intermediate supports in claim 2, line 1 is one of the plurality of intermediate supports in claim 6, lines 1-2 and suggest to amend this limitation in claim 2, line 1 to ---one or more intermediate supports---, and in claim 6, lines 1-2 ---the one or more intermediate supports---. (Applicant’s specification, Para [0044] “The treadmill 100 includes a flexible deck 104, one or more suspension connectors 204, and one or more intermediate supports 206. The flexible deck 104, the one or more suspension connectors 204, and the one or more intermediate supports 206 may be similar to like-numbered components described above.”)
Claim 6 recites the limitation "at least two of the plurality of intermediate supports" in line 2. It is unclear whether this limitation is the same, different from, or in addition to “an intermediate support” in claim 2, line 1. For the purpose of examination, the Examiner consider the intermediate supports in claim 2, line 1 is one of the plurality of intermediate supports in claim 6, line 2 and suggest to amend this limitation in claim 2, line 1 to ---one or more intermediate supports---, and in claim 6, line 2 to ---at least two of the one or more intermediate supports---
Claim 20 recites the limitation “positioning a flexible deck within the continuous belt and attaching a flexible deck to the suspension connector” in claim 20, lines 7-8. It is unclear whether there is one flexible deck (claim 20, line 7) or two flexible decks or separate components. For the purpose of examination, the Examiner considers that there is one flexible deck and suggests to amend --- positioning a flexible deck within the continuous belt and attaching the flexible deck to the suspension connector--- (Claim 20, lines 7-8) (Applicant’s specification, Para [0021] “the flexible deck 104 is disposed within the belt 102 and provides a support surface to a user striding on the treadmill 100. The flexible deck 104 may include one or more components configured to provide or manage flex in the flexible deck 104.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Watterson et al (US 2003/0045403 A1).
Regarding to claim 1, Watterson et al discloses a treadmill (treadmill 100) comprising: 
a frame (see annotated in FIG. 2 below); 
a continuous belt (belt 110, see annotated in FIG. 2 below) supported by the frame (the belt is supported by the frame via the front roller 134);
a suspension connector (first and second support member 130a, 130b) pivotally connected to the frame (see FIG. 1, Para [0048] “front members 130a, 130b and/or rear members 104a, 104b are integrally molded with deck 108 through the use a plastic and/or other material”) to allow rotation of the suspension connector in a vertical plane (see FIGS. 4-5, the first and second support member 130a, 130b pivot up and down); and 
the deck is sufficiently flexible that the deck 108 provides an intrinsic flexibility when the user exercises thereon”, see annotated in FIG. 2 below) disposed within the continuous belt (see FIG. 3, the deck 108 positioned within the belt 110) and connected to the suspension connector (see FIG. 3); 
wherein: 
the flexible deck (deck 108) is configured to flex in response to a load applied by a user striding on the continuous belt (see FIG.4); and 
the suspension connector (first and second support member 130a, 130b) includes a suspension pivot (pivot 132, see annotated in FIG. 2 below) configured to allow pivoting of the flexible deck (see FIGS. 4 and 5, the deck pivot up and down) around the suspension pivot.

    PNG
    media_image1.png
    599
    1074
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    627
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    739
    556
    media_image3.png
    Greyscale


Regarding to claim 2: Watterson et al discloses an intermediate support (rollers 134, 136) disposed between the frame and the flexible deck (see FIG. 2 above).

Regarding to claim 20: Watterson et al discloses a method of manufacturing a treadmill (treadmill 100) wherein the method comprising:
providing a frame (see annotated in FIG. 2 above);
providing a continuous belt (belt 110, see annotated in FIG. 2) supported by the frame; 
pivotally connecting a suspension connector (first and second support member 130a, 130b) to the frame (Para [0049] “First and second support members 130a, 130b are rotatably coupled to fixed portion 103”) to allow rotation of the suspension connector in a vertical plane (see FIGS. 4-5, the first and second support member 130a, 130b pivot up and down); 
positioning a flexible deck (deck 108) within the continuous belt (see FIG. 4) (Para [0044] “Treadbase 106 comprises a deck 108 and an endless belt 110 positioned about the deck 108”) and attaching a flexible deck (deck 108, see FIG. 4) to the suspension connector (first and second support member 130a, 130b) (Para [0048] “front members 130a, 130b and/or rear members 104a, 104b are integrally molded with deck 108 through the use a plastic and/or other material”); and 
disposing an intermediate support (roller 134) between the flexible deck (deck 108) and the frame (see FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



Claims 1-3, 5-8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2013/0267387 A1), hereinafter Watterson (‘387), in view of Lindsay (US 2003/0199332 A1).
Regarding to claim 1, Watterson (‘387) discloses a treadmill (treadmill 10) comprising: 
a frame (base frame 106, Para [0055] “…a base frame 106 comprising a right side frame member 108 and a left side frame member 110”); 
a continuous belt (endless belt 116) supported by the frame (Para [0003] “The belt may travel across a deck surface that is supported by a frame member”);
a suspension connector (rigid members 124a-b and lever 126a-b) pivotally connected to the frame (see FIG. 5 below, one end of the member 124 connected to the deck and the other end of the member 124 connected to the frame, Para [0056] “Deck stiffening mechanisms 122 include generally rigid members 124a-124d, which are pivotally secured to right side frame member 108 and left side frame member 110” ); and 
a flexible deck (deck 42, 118, Para [0022] “flexible deck secured to side frame members and positioned between rotatable pulleys, wherein the deck flexes during impact events”, see annotated in FIG. 5 below) disposed within the continuous belt (see FIG. 5, the deck 118 positioned within the belt 116) and connected to the suspension when generally rigid members 124 are in the engaged configuration, they are positioned under, make contact with, and provide support to deck 118 during impact events”); 
wherein: 
the flexible deck (deck 118, see annotated in FIG. 5 below) is configured to flex in response to a load applied by a user striding on the continuous belt (Para [0022], “a treadmill includes a flexible deck secured to side frame members and positioned between rotatable pulleys, wherein the deck flexes during impact events”); and 
the suspension connector (rigid members 124a-b and lever 126a-b) includes a suspension pivot (rigid member 124, see annotated in FIG. 5 below) configured to allow pivoting of the flexible deck (see annotated in FIG. 5 below) around the suspension pivot (rigid members 124) (the suspension pivot 124 is rigid and the suspension pivot 124 is in contact with the deck during impact event, Para [0056] “…when generally rigid members 124 are in the engaged configuration, they are positioned under, make contact with, and provide support to deck 118 during impact events”; the deck is flexible and flexed during impact event, Para [0022], “a treadmill includes a flexible deck secured to side frame members and positioned between rotatable pulleys, wherein the deck flexes during impact events”; Therefore, the deck is capable to pivot or flex up and down around the rigid suspension pivot 124 during impact event).


    PNG
    media_image4.png
    904
    817
    media_image4.png
    Greyscale

Watterson (‘387) does not disclose a suspension connector connected to the frame to allow rotation of the suspension connector in a vertical plane.
Lindsay teach a suspension connector (Lindsay, stub 7, see annotated in FIGS. 1-3) connected to the frame (Lindsay, see annotated in FIGS.1-3) to allow rotation of broken line 18 shows the axis of the stub 7 in its pre-impact position... The stub 7, however, is laterally and vertically displaced.”).

    PNG
    media_image5.png
    857
    820
    media_image5.png
    Greyscale



	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension connector pivotally connected to the frame to allow rotation of the suspension connector in a vertical plane, as taught in Watterson (‘387) in view of Lindsay, for the purpose of reducing frictional damages to the suspension connector when the deck flex down during the impact event.

Regarding to claim 2, Watterson (‘387) discloses a treadmill (treadmill 10) further comprising an intermediate support (support 120, cushion member 52a-d) disposed between the frame (frame 106, see annotated in FIG. 5 above) and the flexible deck (see FIG. 5 above).

Regarding to claim 3, Watterson (‘387) discloses a treadmill (treadmill 10) wherein the intermediate support (support 120, cushion member 52a-d) is disposed between two suspension connectors (rigid members 124 and lever 126) (when the suspension connectors pivoted away from the deck, as shown in dotted line, the portion of the suspension connector on the deck positioned between the suspension connectors), the two suspension connectors (rigid members 124 and lever 126, see FIG. 5 above) disposed at a first end (see annotated in FIG. 5 above) of the flexible deck (see annotated in FIG. 5 above) and an opposing second end (see annotated in FIG. 5 below) of the flexible deck (see annotated in FIG. 5 above), respectively. 

Regarding claim 5, Watterson (‘387) discloses a treadmill (treadmill 10) further comprising a plurality of intermediate supports (support 120, cushion member 52a-d, see FIG. 5 above) wherein at least one of the plurality of intermediate support (support 120) is disposed on each of two opposing sides of the frame (see annotated in FIG.5 above).

Regarding claim 6, Watterson (‘387) discloses a treadmill (treadmill 10) further comprising a plurality of intermediate supports (support 120a-b, cushion member 52a-b, see FIG. 5 above) wherein at least two of the plurality of intermediate supports (support 120, see FIG. 5 above) are disposed on each of two opposing sides of the frame (see FIG. 5 above). 

Regarding claim 7, Watterson (‘387) discloses a treadmill (treadmill 10) wherein the intermediate support (support 120a-b, cushion member 52a-b) has an adjustable stiffness (rigid member, Para [0047] “…generally rigid members 58 are positioned between cushioning members 52b and 52c…”; Para [0048] ”…allows the generally rigid members 58 to be selectively engaged with and disengaged…”). 

Regarding claim 8, Watterson (‘387) discloses a treadmill (treadmill 10) wherein the intermediate support (support 120a-b, cushion member 52a-d) comprises a removable stiffener (rigid member 58, Para [0048],”…allows the generally rigid members 58 to be selectively engaged with and disengaged…”).


Regarding claim 13, Watterson (‘387) discloses a treadmill (treadmill 10) wherein the intermediate support (support 120a-b, cushion member 52a-d) is adjustable in response to a user input. (Para [0046], “Cushioning members 52 dampen impact events by compressing during the impact event”, the impact event is considered as the input by the user to the deck and the intermediate support)

Regarding claim 20: Watterson (‘387) discloses a method of manufacturing a treadmill (treadmill 10) wherein the method comprising:
providing a frame (frame 106, see annotated in FIG. 5 above);
providing a continuous belt (belt 116) supported by the frame; 
pivotally connecting a suspension connector (rigid members 124 and lever 126; Para [0056] “Deck stiffening mechanisms 122 include generally rigid members 124a-124d, which are pivotally secured to right side frame member 108 and left side frame member 110”) to the frame
positioning a flexible deck (deck 118 or 42) within the continuous belt and attaching a flexible deck (deck and belt, see FIG. 5 above) to the suspension connector (rigid members 124 and lever 126, see FIG. 5) (Para [0056] “rigid members 124 may be positioned below deck 118 and provide support thereto during impact events”); and 
disposing an intermediate support (support 120, cushion members 52a-d) between the flexible deck (deck and belt, see FIG. 5 above) and the frame (frame 106, see FIG. 5 above).
Watterson (‘387) does not disclose connecting a suspension connector to the frame to allow rotation of the suspension connector in a vertical plane.
Lindsay teach connecting a suspension connector (Lindsay, stub 7, see annotated in FIGS. 1-3) to the frame (Lindsay, see annotated in FIGS. 1-3) to allow rotation of the suspension connector (Lindsay, stub 7, see annotated in FIGS. 1-3) in a vertical plane (Lindsay, Para [0037] “broken line 18 shows the axis of the stub 7 in its pre-impact position... The stub 7, however, is laterally and vertically displaced.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of pivotally connecting a suspension connector to the frame to allow rotation of the suspension connector in a vertical plane, as taught in Watterson (‘387) in view of Lindsay, for the purpose of reducing frictional damages to the suspension connector when the deck flex down during the impact event.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2013/0267387 A1) in view of Lindsay (US 2003/0199332 A1), and further in view of Lull. (US 2005/0209060)
Regarding claim 4, Watterson (‘387) in view of Lindsay teach the invention as substantially claimed, see above, but fails to disclose a bumper made from polyurethane. 
Lull teaches a suspension member located adjacent the inner end of each deck support member is made from a rubber, neoprene, polyurethane. (Para [0102], “rubber, neoprene, polyurethane, or other flexible resilient deck suspension member 100 is located adjacent the inner end of each deck support member”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watterson (‘387) in view of Lindsay to incorporate the teachings of Lull wherein the intermediate supports (Lull, suspension member 100) comprises a polyurethane bumper since polyurethane is a known material for shock absorbers for treadmill decks as taught by Lull and would have yielded a predictable result of absorbing shocks.

Claims 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2013/0267387 A1) in view of Lindsay (US 2003/0199332 A1) and further in view of Dalebout et al. (US 2003/0153434)
Regarding claim 9, Watterson (‘387) in view of Lindsay teach the invention as substantially claimed, see above, but fails to disclose a position of the intermediate support relative to the flexible deck is adjustable.
Dalebout et al teach a position of the intermediate support (Dalebout et al, pads 124) relative to the flexible deck is adjustable (Dalebout et al, see FIG. 9; Para [0094] “A user of treadmill 10 may move beam 126 by moving handle 128 until beam 126 contacts the selected raised pads 124 to obtain differing amounts of cushioning of the impact”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the intermediate support, as taught in Watterson (‘387) in view of Lindsay, to be adjustable, as taught in A user of treadmill 10 may move beam 126 by moving handle 128 until beam 126 contacts the selected raised pads 124 to obtain differing amounts of cushioning of the impact”). 

Regarding claim 11, Watterson (‘387) in view of Lindsay teach the invention as substantially claimed, see above, but fails to disclose the intermediate support is selected from the group consisting of a fluid damper, an air spring, and a magnetorheological damper. 
Dalebout et al teach one or more hydraulic or fluid cylinders may be substituted or cooperate with the cushioning member. The hydraulic or fluid cylinder may extend from platform to deck, optionally with another cushioning member, such as a spring, partially or completely surrounding a portion of the cylinder. (Para [0169], “one or more hydraulic or fluid cylinders may be substituted or cooperate with the cushioning member”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watterson (‘387) in view of Lindsay to incorporate the teachings of Dalebout et al to have the intermediate support with impact absorption system selected from the group of a fluid damper, an air spring, a magnetorheological damper, or more adjustable dampers system.

Regarding claim 12, Watterson (‘387) in view of Lindsay teach the invention as substantially claimed, see above, and further discloses the intermediate support Cushioning members 52 dampen impact events by compressing during the impact event”, the impact event is considered as the input by the user to the deck and the intermediate support) 
Watterson (‘387) in view of Lindsay fail to teach the weight of the user. 
Dalebout et al teach the belt is flexible and unable to rigidly support the weight of the user (Para [0005, 0008 and 0010], “A user is supported by a deck disposed between the upper portion of the belt and the frame. As the user walks or runs on the belt, the belt is pressed against the underlying deck to provide mechanical support”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watterson (‘387) in view of Lindsay  to incorporate the teachings of Dalebout et al since the weight is a known factor for determining the flexibility of the intermediate support.

Response to Arguments
Applicant's arguments with respect to claim(s) 1 and 20 filed on 04/09/2021 have been fully considered but they are not persuasive. 
Applicant’s argument:
As taught by Watterson, the deck stiffening mechanism are pivotal in a substantially horizontal plane. Therefore, Watterson teaches pivotally connected deck stiffeners that rotate in a horizontal plane. (Applicant’s argument, page 6 of 10)
Regarding claims 1 and 20, this claim encompasses a pivotally connected suspension connector that rotates in a vertical plane. The Examiner alleges that Watterson teaches pivotally connected suspension mechanisms (OA, pg. 3). Applicant respectfully disagrees, however, in an effort to further prosecution, Applicant has amended claim 1 to clarify the components, features, and configuration of the subject disclosure. Applicant asserts that Watterson actually teaches pivotally connected deck stiffeners that rotate in a horizontal plane. As known to those of skill in the art, pivotally connected deck stiffeners that rotate in a horizontal plane fails to teach a pivotally connected suspension connector that rotates in a vertical plane, as encompassed by claim 1 at least because a deck stiffeners fail to teach suspension connectors. Additionally, rotating in a horizontal plane fails to teach rotating in a vertical plane. Accordingly, Watterson cannot anticipate the claimed invention at least because Watterson fails to teach "a suspension connector pivotally connected to the frame to allow rotation of the suspension connector in a vertical plane", as recited in claim 1. Therefore, Applicants respectfully traverse and request that the Examiner withdraw the rejection. (Applicant’s argument, page 7 of 10)

Examiner’s response
The suspension connector of Watterson (’387 A1) in view of Lindsay includes the rigid member 124 that pivots vertically and downwardly during the impact event. (See Rejection 103 of claims 1 and 20 above)
In Watterson (US 2013/0267387 A1), the rigid member 124 can be pivot horizontal during the engagement and disengagement position (Para [0054] “Specifically, generally rigid members 124 are movable between a nonengaged configuration illustrated in phantom lines and an engaged configuration illustrated in sold lines. When generally rigid members 124 are in the nonengaged configuration, they are not positioned under and do not contact deck 118 during impact events. On the other hand, when generally rigid members 124 are in the engaged configuration, they are positioned under, make contact with, and provide support to deck 118 during impact events.”). However, during the impact event, the rigid member 124 connects to the deck during the impact event (Para [0056] “Deck stiffening mechanisms 122 include generally rigid members 124a-124d, which are pivotally secured to right side frame member 108 and left side frame member 110. Generally rigid members 124 may be positioned below deck 118 and provide support thereto during impact events.”). During the impact event, the deck pivot vertically downward toward the base frame. The suspension connector of Watterson (’387 A1) in view of Lindsay includes the rigid member 124 that pivots vertically during the impact event. (See Rejection 103 of claims 1 and 20 above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784